Slip Op. 00-80

          UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
____________________________________
                                     :
FAG KUGELFISCHER GEORG SCHÄFER AG, :
FAG ITALIA S.p.A., BARDEN            :
CORPORATION (U.K.) LTD., FAG         :
BEARINGS CORPORATION and THE         :
BARDEN CORPORATION,                  :
                                     :
          Plaintiffs,                :
                                     :
          v.                         :    Court No. 99-08-00465
                                     :
UNITED STATES,                       :
                                     :
          Defendant,                 :
                                     :
THE TORRINGTON COMPANY,              :
                                     :
          Defendant-Intervenor.      :
____________________________________:

     Plaintiffs, FAG Kugelfischer Georg Schäfer AG, FAG Italia
S.p.A., Barden Corporation (U.K.) Ltd., FAG Bearings
Corporation and The Barden Corporation (collectively “FAG”),
move pursuant to USCIT R. 56.2 for judgment upon the agency
record challenging a finding of the United States Department
of Commerce, International Trade Administration’s (“Commerce”)
final determination, entitled Antifriction Bearings (Other
Than Tapered Roller Bearings) and Parts Thereof From France,
Germany, Italy, Japan, Romania, Sweden, and the United
Kingdom; Final Results of Antidumping Duty Administrative
Reviews, 64 Fed. Reg. 35,590 (July 1, 1999).

     In particular, FAG argues that Commerce erred in using
aggregate data of all foreign like products under
consideration for normal value in calculating profit for
constructed value (“CV”) under 19 U.S.C. § 1677b(e)(2)(A)
(1994). FAG asserts that if Commerce intends to calculate CV
profit on such an aggregate basis, it must do so under the
alternative methodology of § 1677b(e)(2)(B)(i).
Court No. 99-08-00465                                      Page 2


     Commerce responds that it properly calculated CV profit
pursuant to § 1677b(e)(2)(A). The Torrington Company agrees
with Commerce’s methodology for calculating CV profit.

     Held: FAG’s USCIT R. 56.2 motion is denied. Commerce’s
final determination is affirmed in all respects.

[FAG’s motion is denied. Case dismissed.]

                                         Dated: July 7, 2000

     Grunfeld, Desiderio, Lebowitz & Silverman LLP (Max F.
Schutzman, Andrew B. Schroth and Mark E. Pardo) for
plaintiffs.

     David W. Ogden, Acting Assistant Attorney General; David
M. Cohen, Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice (Velta A.
Melnbrencis, Assistant Director); of counsel: David R. Mason,
Office of the Chief Counsel for Import Administration, United
States Department of Commerce, for defendant.

     Stewart and Stewart (Terence P. Stewart, Wesley K. Caine,
Geert De Prest and Lane S. Hurewitz) for defendant-intervenor.



                           OPINION

    TSOUCALAS, Senior Judge:   Plaintiffs, FAG Kugelfischer

Georg Schäfer AG, FAG Italia S.p.A., Barden Corporation (U.K.)

Ltd., FAG Bearings Corporation and The Barden Corporation

(collectively “FAG”), move pursuant to USCIT R. 56.2 for

judgment upon the agency record challenging a finding of the

Department of Commerce, International Trade Administration’s

(“Commerce”) final determination, entitled Antifriction

Bearings (Other Than Tapered Roller Bearings) and Parts
Court No. 99-08-00465                                      Page 3


Thereof From France, Germany, Italy, Japan, Romania, Sweden,

and the United Kingdom; Final Results of Antidumping Duty

Administrative Reviews (“Final Results”), 64 Fed. Reg. 35,590

(July 1, 1999).



                           BACKGROUND

    This case concerns the ninth administrative review of

1989 antidumping duty orders on antifriction bearings (other

than tapered roller bearings) and parts thereof imported from

several countries, including Germany, Italy and the United

Kingdom, for the period of review covering May 1, 1997 through

April 30, 1998.   In accordance with 19 C.F.R. § 351.213

(1998), Commerce initiated the administrative reviews of these

orders on June 29, 1998, see Initiation of Antidumping and

Countervailing Duty Administrative Reviews and Request for

Revocation in Part, 63 Fed. Reg. 35,188, and published the

preliminary results of the subject reviews on February 23,

1999,1 see Antifriction Bearings (Other Than Tapered Roller

Bearings) and Parts Thereof From France, Germany, Italy,



    1  Since the administrative review at issue was initiated
after December 31, 1994, the applicable law in this case is
the antidumping statute as amended by the Uruguay Round
Agreements Act, Pub. L. No. 103-465, 108 Stat. 4809 (1994)
(effective Jan. 1, 1995).
Court No. 99-08-00465                                     Page 4


Japan, Romania, Singapore, Sweden, and the United Kingdom;

Preliminary Results of Antidumping Duty Administrative Reviews

and Partial Rescission of Administrative Reviews (“Preliminary

Results”), 64 Fed. Reg. 8790.   Commerce published the Final

Results on July 1, 1999.   See 64 Fed. Reg. at 35,590.



                           JURISDICTION

    The Court has jurisdiction over this matter pursuant to

19 U.S.C. § 1516a(a) (1994) and 28 U.S.C. § 1581(c) (1994).



                        STANDARD OF REVIEW

    In reviewing a challenge to Commerce’s final

determination in an antidumping administrative review, the

Court will uphold Commerce’s determination unless it is

“unsupported by substantial evidence on the record, or

otherwise not in accordance with law.”    19 U.S.C.

§ 1516a(b)(1)(B)(i) (1994).
Court No. 99-08-00465                                       Page 5


                           DISCUSSION

I.   Commerce’s CV Profit Calculation

     A.    Background

     For this review, Commerce used constructed value (“CV”)

as the basis for normal value (“NV”) “when there were no

usable sales of the foreign like product in the comparison

market.”   Preliminary Results, 64 Fed. Reg. at 8795.   Commerce

calculated the profit component of CV using the statutorily

preferred methodology of 19 U.S.C. § 1677b(e)(2)(A).2   See

Final Results, 64 Fed. Reg. at 35,611.    In applying the

preferred methodology for calculating CV profit, Commerce

determined that “an aggregate calculation that encompasses all

foreign like products under consideration for normal value

represents a reasonable interpretation of [§ 1677b(e)(2)(A)]”

and “the use of [such] aggregate data results in a reasonable

and practical measure of profit that [Commerce] can apply

consistently where there are sales of the foreign like product

in the ordinary course of trade.”   Id.


     2 Specifically, in calculating constructed value, the
statutorily preferred method is to calculate an amount for
profit based on “the actual amounts incurred and realized by
the specific exporter or producer being examined in the
investigation or review . . . in connection with the
production and sale of a foreign like product [made] in the
ordinary course of trade, for consumption in the foreign
country.” 19 U.S.C. § 1677b(e)(2)(A) (1994).
Court No. 99-08-00465                                      Page 6


    B.   Contentions of the Parties

    FAG argues that Commerce’s use of aggregate data

encompassing all foreign like products under consideration for

NV in calculating CV profit is contrary to § 1677b(e)(2)(A)

and to the explicit hierarchy established by § 1677(16) for

selecting “foreign like product” for the CV profit

calculation.   See Pls.’ Br. Supp. Mot. J. Agency R. at 2, 4-

10; Pls.’ Reply Br. at 2-8.    FAG asserts that if Commerce

intends to calculate CV profit on such an aggregate basis, it

must do so under the alternative methodology of

§ 1677b(e)(2)(B)(i).    See Pls.’ Br. Supp. Mot. J. Agency R. at

9-10.


    Commerce responds that it properly calculated CV profit

pursuant to § 1677b(e)(2)(A) based on aggregate profit data of

all foreign like products under consideration for NV.    See

Def.’s Mem. in Opp’n to Pls.’ Mot. J. Agency R. at 3-26.       The

Torrington Company agrees with Commerce’s CV profit

calculation.   See Torrington’s Resp. to Pls.’ Mot. J. Agency

R. at 5-13.
Court No. 99-08-00465                                      Page 7


    C.     Analysis

    In RHP Bearings Ltd. v. United States, 23 CIT __, 83 F.

Supp. 2d 1322 (1999), this Court upheld Commerce’s CV profit

methodology of using aggregate data of all foreign like

products under consideration for NV as being consistent with

the antidumping statute.    See id. at ___, 83 F. Supp. 2d at

1336.    Since FAG’s arguments and the CV profit methodology at

issue in this case are practically identical to those

presented in RHP Bearings, the Court adheres to its reasoning

in RHP Bearings and, therefore, finds that Commerce’s CV

profit methodology is in accordance with law.



                            CONCLUSION

    For the foregoing reasons,    Commerce’s final

determination is affirmed in all respects.    Case is dismissed.




                                   _______________________________
                                          NICHOLAS TSOUCALAS
                                             SENIOR JUDGE



Dated:     July 7, 2000
           New York, New York